                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

    UNITED STATES OF AMERICA,
                   Plaintiff,                                No. 19-CR-43 CJW
    vs.                              ORDER REGARDING MAGISTRATE
                                           JUDGE’S REPORT AND
    POLLOCK GERALD RUSH, SR.,
                                            RECOMMENDATION
              Defendant.               CONCERNING DEFENDANT’S
                                              GUILTY PLEA
                         ____________________

                       I.       INTRODUCTION AND BACKGROUND
          On April 23, 2019, a one-count Indictment was filed against defendant. On June
26, 2019,1 defendant appeared before United States Magistrate Judge Mark Roberts and
entered a plea of guilty to count one of the Indictment. On June 27, 2019, Judge Roberts
filed a Report and Recommendation in which he recommended that defendant’s guilty
plea be accepted. The parties did not file objections to Judge Roberts’ Report and
Recommendation.         The Court, therefore, undertakes the necessary review of Judge
Roberts’ recommendation to accept defendant’s plea in this case.
                                       II.    ANALYSIS
          Pursuant to statute, this Court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
                 A judge of the court shall make a de novo determination of
                 those portions of the report or specified proposed findings or
                 recommendations to which objection is made. A judge of the
                 court may accept, reject, or modify, in whole or in part, the
                 findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1)(C).

1
 The Report and Recommendation states defendant appeared for the plea hearing on June 20,
2019, but the Order setting plea set the plea hearing for June 26, 2019, (Doc. 14), and the
minute entry correctly reflects that the plea hearing occurred on June 26, 2019 (Doc. 16).
       Where parties make no objections to a magistrate’s report and recommendation,
the Court reviews the magistrate’s report and recommendation for clear error.             28
U.S.C. § 636(b)(1)(A). Similarly, Federal Rule of Criminal Procedure 59(b) provides
for review of a magistrate judge’s report and recommendation on dispositive motions,
where objections are made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.

FED. R. CRIM. P. 59(b)(3).2
       In this case, the parties filed no objections, and it appears to the Court upon review
that Judge Roberts’ findings and conclusions are not clearly erroneous. Therefore, the
Court ACCEPTS Judge Roberts’ Report and Recommendation of June 27, 2019, and
ACCEPTS defendant’s plea of guilty in this case to count one of the Indictment.
       IT IS SO ORDERED this 12th day of July, 2019.




                                          __________________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




2
  United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016) (per curiam),
suggests that a defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed.



                                             2
